UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6990


GARY D. WARD,

                Plaintiff - Appellant,

          v.

ERIC COOKE, Attorney; CIRCUIT COURT OF SOUTHAMPTON COUNTY,
VIRGINIA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:15-cv-00050-RBS-DEM)


Submitted:   November 13, 2015            Decided:   November 23, 2015


Before WILKINSON and    THACKER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Dwayne Ward, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gary    D.    Ward       appeals     the     district         court’s     order     and

judgment     dismissing        his    42    U.S.C.      §     1983    (2012)     complaint

without prejudice for failing to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii) (2012).                 We have reviewed the record and

find no reversible error.              Accordingly, we affirm substantially

for the reasons stated by the district court.                           Ward v. Cooke,

No. 2:15-cv-00050-RBS-DEM (E.D. Va. May 27, 2015).

      We    observe     that    Ward’s     claim       that    he    complied    with     the

requirements of Va. Code Ann. § 19.2.-327.1 (Supp. 2015), and

yet   was     denied     relief       by    the    Virginia          circuit     court    is

unreviewable by the district court.                    See Skinner v. Switzer, 562

U.S. 521, 532 (2011).                We also conclude that Ward failed to

allege facts showing that Virginia’s statutory procedures for

establishing        innocence        based        on     biological       testing        are

“fundamentally inadequate.”                Dist. Att’y’s Office for the Third

Jud. Dist. v. Osborne, 557 U.S. 52, 69 (2009) (“Federal courts

may upset a State’s postconviction relief procedures only if

they are fundamentally inadequate to vindicate the substantive

rights provided.”).           Finally, Ward failed to state a claim under

§   1983    regarding    an     alleged     defective         jury    instruction.        We

dispense     with      oral     argument      because         the    facts      and     legal

contentions are adequately presented in the materials before



                                             2
this court and argument would not aid the decisional process.



                                                         AFFIRMED




                                3